Case 2:19-cv-17721-BRM-ESK Document 27-15 Filed 10/20/20 Page 1 of 2 PagelD: 376

EXHIBIT M
Case 2:19-cv-17721-BRM-ESK Document 27-15 Filed 10/20/20 Page 2 of 2 PagelD: 377

Rivers Law Firm, LLC Mall - Wierzbicki v. City of Jersey City, Civil Action No, 2:19-cv-17721; Discovery Requests 10/11/20, 2:47 PM

Noel Rivers, Esq. <noel@riverslaw.net>

 

 

Wierzbicki v. City of Jersey City, Civil Action No. 2:19-cv-17721; Discovery
Requests

 

Livius Ilasz <ilasmolan@aol.com> Fri, Aug 28, 2020 at 1:13 PM
Reply-To: Livius llasz <ilasmolan@aol.com>

To: "bmurray @jenj.org" <bmurray@jcnj.org>

Co: "noel@riverslaw.net" <noel@riverslaw.net>

Dear Counsel,

Attached please find the Plaintiff’s discovery demands to Defendants
in the subject matter.

Thank you,
Aneta

Legal Assistant

llasz & Associates

One Maiden Lane - 9th Floor
New York, New York 10038
Phone: (212) 480- 2222

Fax: (212) 480- 2958
http://www. ilaszlawfirm.com

3 attachments

sr Wierzbicki Interrogatories to Defendant.pdf
515K

— Wierzbicki Notice to Produce to Defendant.pdf
395K

ie Wierzbicki Cover Letter to Defendant 08.28.2020.pdf
41K

https://mail.google.com/mail/u/17ik=ba08963a7e&view=pt&search=...=msg-f%9A1676290106691109138&simpl=msg-f%3A1676290106691109138 Page 1 of 1
